Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 7 and 10 are allowable because the prior art fail to teach or render obvious to claim limitation: 
“calculate a cost of the action, which is a moving distance of the user or a moving time of the user when the user moves, necessary for the action of moving; determine information about the action that is to be displayed, in a case that the current communication quality is below a predetermined communication quality threshold, the communication quality is above the predetermined communication quality threshold when the action was taken, and the cost of the action is below a predetermined action cost threshold that varies by time period; determine the action based on the communication quality when the action is taken and the action cost when the processor determines the information about the action that is to be displayed; and display the information about the action in response to the processor determining the information about the action.”

Goeusse et al. EP1235451A1 in claim 1 teaches - base station (1) serving an associated cell (2) and at least one mobile station (7) positioned at a first location (11) in a cell (2), wherein the quality of signals transmitted from a base station (1) and received by a mobile station (7) varies across the cell (2), the apparatus including; means for determining (1) the location of the mobile station (7), means for identifying (1) locations (10, 11, 12) of varying signal quality within a cell (2), and means for indicating (1) to the mobile station (7) a second location (10) having a more favourable signal quality compared with the first location (11). However, the prior art fails to teach the claim limitation cited above.

Yue CN103024672B teaches mobile phone is when another service area detecting that signal is stronger is changeable, and it is weak that described prompting comprises prompting network signal, whether is switched to the prompting of another service area, is switched to another service area when user confirms from current service district. The measurement data that is higher than the signal strength signal intensity of described mobile phone for signal strength signal intensity, first according to from the near to the remote arranged sequentially of mobile phone location distance, and in set distance range, according to from high to low arranged sequentially of signal strength signal intensity, choose described one or more measurement data. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468